 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Voncel Tate

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00111-APG-NJK
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (Sixth Request)
13   VONCEL TATE,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Brian Y. Whang, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Voncel Tate, that
20   the Sentencing Hearing currently scheduled on June 16, 2021 at 2:00 p.m., be vacated and
21   continued to a date and time convenient to the Court, but no earlier than ninety (90) days.
22          The Stipulation is entered into for the following reasons:
23          1.      Due to the ongoing global pandemic, a continuance is requested to allow
24   Mr. Tate to appear in person for the sentencing hearing and for him to take proper safety
25   precautions prior to his transportation to court. Additionally, the defense requests more time to
26   obtain mitigating information in preparation for sentencing.
 1        2.     The defendant is incarcerated and does not object to the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the sixth stipulation to continue filed herein.
 4        DATED this 2nd day of June 2021.
 5   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 6
 7      /s/ Nisha Brooks-Whittington                    /s/ Brian Y. Whang
     By_____________________________                 By_____________________________
 8
     NISHA BROOKS-WHITTINGTON                        BRIAN Y. WHANG
 9   Assistant Federal Public Defender               Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00111-APG-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     VONCEL TATE,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing,
11   IT IS THERFORE ORDERED that the sentencing hearing currently scheduled for
12   Wednesday, June 16, 2021 at 2:00 p.m., be vacated and continued to September 22, 2021 at the
13   hour of 2:00 p.m. in courtroom 6C.
14
            DATED this 2nd day of June 2021.
15
                                                                           ___
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
